This matter is pending before the court upon the filing on February 28, 2005, of the report and recommendation of the Board of Commissioners on Grievances and Discipline regarding respondent, Michael Troy Watson. On April 18, 2005, respondent filed a motion to show cause why E. Yvonne *1554Harris should not be held in contempt for failure to appear at an October 26, 2004, hearing. Ms. Harris filed a response on April 28, 2005. On April 18, 2005, respondent also filed a motion to show cause why Bruce Hodge should not be found in contempt for failure to appear at an October 26, 2004, hearing. Mr. Hodge did not file a response. Upon consideration thereof,
IT IS ORDERED by the court that the motions of respondent be, and hereby are, denied.
Resnick, J., dissents.